Citation Nr: 1225615	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 2010, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, as well as three separate claims for increased ratings.  The Veteran appealed.

In February 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand which vacated the Board's decision regarding the claim of entitlement to individual unemployability.  The parties agreed that the Board's decision regarding the three claims for increased ratings was to remain undisturbed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion agreed that a September 2007 VA joints examiner's response to the question whether "the Veteran's ability to maintain gainful employment solely due to his right knee, left knee, and thoracic disabilities" was unclear.  Specifically, the parties found that it was not clear if the examiner's statement that "it (was) more likely than not the Veteran would not be able to secure or perform in any type of job, particularly a job that requires prolonged standing, walking, bending, stooping or lifting," was based on the evaluation of a nonservice-connected disorder, or whether it was solely based on the appellant's service connected right knee, left knee, and thoracic disabilities.  

In this regard, the Board notes that in addition to service connected residuals of a T7-8 compression fracture, residuals of a left knee injury, and for cystic bursitis with osteoarthritis secondary to a chronic strain of the right knee collateral ligament; the appellant suffers from multiple nonservice-connected disabilities.  These nonservice connected disorders include type II diabetes, diabetic peripheral neuropathy, heart disease, hypertension, mental illness (posttraumatic stress and bipolar disorders), peripheral vascular disease, seizures, and gastroesophageal reflux disease.  Further, he has been granted disability benefits by the Social Security Administration for disorders to include residuals of a spinal cord injury with the Social Security Administration finding that disability beginning in 1983.  (The appellant served on active duty from August 1969 to February 1972.)

As noted in the December 2010 decision, the Board has grave concerns regarding the credibility of the medical history reported by the appellant.  For example, in a December 1982 statement, the Veteran reported that he was wounded in Vietnam in January 1969 and required extensive hospitalization.  The Veteran submitted copies of service records which allege that he entered service in August 1968.  Such documents allege his participation in campaigns in South Africa, Thailand, Cambodia, and Vietnam.  They also allege that he was injured in a mine explosion on January 16, 1969, resulting in shrapnel and fragment wounds to the left leg, left foot, back, left eye, lower face, chin, right hand, and left hand.  His "awards and decorations" purportedly included the Silver Star, Bronze Star, two Purple Hearts, and the Combat Infantryman Badge.  The appellant has reported that he was a prisoner of war in Cambodia and Vietnam, and that he served with a Special Forces group.

Information received from the service department verifies that the Veteran first entered active duty in August 1969, approximately seven months after the purported mine explosion.  The importance of this fact is that findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340   (1997). 

The service records do not show any overseas service.  They do not reveal any evidence that the Veteran was ever wounded in action.  There is no evidence that the appellant served in combat.  There is no evidence that the appellant was a Prisoner of War.  There is no evidence that he was a member or a special forces unit.  One looks in vain for any verified evidence that the appellant was ever decorated in any way for heroism.  Finally, while the appellant was involved in a motor vehicle accident in January 1971, there is no evidence that he suffered a spinal cord injury in-service, and no evidence that he suffered from either paralysis, or a bowel or bladder disturbance while on active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any medical care that he has received for residuals of a T7-8 compression fracture, residuals of a left knee injury, and/or for cystic bursitis with osteoarthritis secondary to a chronic strain of the right knee collateral ligament since December 2009.  Thereafter the RO must conduct all appropriate development.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should then forward the claims folders to the examiner who conducted the September 2007 VA joints examination.  Following a review of the September 2008 examination report, the claims files, all pertinent records located on Virtual VA, and a copy of this remand, the examiner must address whether it is at least as likely as not that the appellant's service connected right knee, left knee, and thoracic disabilities alone preclude all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age may not be considered.  

The examiner must address whether the September 2007 statement that "it (was) more likely than not the Veteran would not be able to secure or perform in any type of job, particularly a job that requires prolonged standing, walking, bending, stooping or lifting," was based on the evaluation of a nonservice-connected disorder, or whether it was solely based on the appellant's service connected right knee, left knee, and thoracic disabilities alone.  If the appellant is wearing a back brace, the examiner must address whether the need for that brace is due to residuals of a T7-8 compression fracture, or whether its use is necessitated by a different disorder. 

If a new examination is determined to be necessary such an examination must be conducted by the September 2007 examiner or by an equally qualified physician.  A complete rationale must be provided for any opinion offered.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a statement or supplemental statement of the case, as appropriate.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


